Walker, J. It is urged, that by the 16th section of the chapter regulating incorporated towns, Rev. Stat. 1845, page 114, the defendant in error is exempt from road labor beyond the corporate limits of the village. On the contrary, it is contended that the provisions of that section are repugnant to the constitution. The fifth section of the ninth article of that instrument provides, that taxes levied for corporate purposes shall be uniform as to persons and property, within the limits of such body. If the imposition of labor for road purposes, on individuals irrespective of property, be a tax, then such an exemption from the town burthens might be a violation of this provision, unless the village and the one mile in each direction from its centre, should be regarded as a road district, under the township organization laws. In the cases of McBride v. The City of Chicago, 22 Ill. 573, and City of Peoria v. Kidder, 25 Ill. 351, in reference to an assessment imposed for the purpose of widening streets, a levy of that character is held not to be a tax, although in many respects similar. An assessment of labor for the repair of roads and streets,is less like a tax than is such an assessment. . The former is not based upon, nor has it any reference to property or values' owned by the person of whom it is required, whilst the latter is based alone upon the value of property designated by the law imposing it. Nor is an assessment a capitation tax, as that is a sum of money levied upon each poll. This rate, on-the contrary, is a requisition for so many days’ labor, which may be commuted in money. No doubt the number of days levied, and the sum which may be received by commutation, must be uniform within the limits of the district or body imposing the same. This requisition for labor to repair roads is not a tax, and hence this exemption is not repugnant to the constitution. It was conceded, that if the exemption contained in the 16th section of the law, under which this village is incorporated, is not in violation of the fundamental law, then the judgment was properly rendered in the court below. We have seen, that the right to impose labor for the repair of public highways is not to be regulated by the limitation on the taxing power. The town of Ipava, being a separate road district, created by its charter, had the right to require the road labor for the repair of the roads and streets in its limits prescribed by the charter, and persons residing within the corporate limits are not liable to be required to perform such labor beyond those limits, or under the township authorities, and defendant failing to regard their order, incurred no liability. The judgment of the court below is affirmed. . Judgment affirmed.